Citation Nr: 1631279	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  14-41 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to special monthly pension (SMP) based on the need for regular aid and attendance of another person or on account of being housebound.

2. Entitlement to a certificate of eligibility for specially adapted housing.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Board remanded this matter in September 2013.  


FINDING OF FACT

In June 2016, prior to the promulgation of a decision in the appeal, the Veteran's representative requested withdrawal of the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. §7105(b) (2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a June 2016 statement, the Veteran's attorney indicated that the only issues on appeal are entitlement to special monthly pension (SMP) based on the need for regular aid and attendance and entitlement to a certificate of eligibility for specially adapted housing.  The Veteran's attorney requested to withdraw these issues.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal is dismissed.




____________________________________________
M.C. GRAHAM 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


